     Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.1 Filed 08/01/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           DISTRICT OF WESTERN MICHIGAN

JANIS SHUMWAY, Individually,             :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No.
                                         :
MUNISING HOSPITALITY INC and             :
MUNISING LODGING INC, Both Domestic :
Corporations D/B/A SUNSET MOTEL ON       :
THE BAY,                                 :
                                         :
             Defendants.                 :
_______________________________________/ :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

         Plaintiff, JANIS SHUMWAY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

MUNISING HOSPITALITY INC and MUNISING LODGING INC, Domestic Corporations doing

business as SUNSET MOTEL ON THE BAY located at 1315 Bay St., Munising, MI 49862

(sometimes referred to as “Defendants”), for Injunctive Relief, and attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”).

1.             Plaintiff is a resident of Tennessee, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps and primarily relies on a wheelchair when

               ambulating. Plaintiff requires accessible handicap parking spaces located closest to

               the entrances of a facility. The handicap and access aisles must be of sufficient width

               so that she can embark and disembark from a ramp into her vehicle. Routes
     Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.2 Filed 08/01/21 Page 2 of 11




               connecting the handicap spaces and all features, goods and services of a facility must

               be level, properly sloped, sufficiently wide and without cracks, holes or other hazards

               that can pose a danger of tipping, catching wheels or falling. These areas must be free

               of obstructions or unsecured carpeting that make passage either more difficult or

               impossible. Amenities must be sufficiently lowered so that Plaintiff can reach them.

               She has difficulty operating door knobs, sink faucets, or other operating mechanisms

               that tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that

               have unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks

               must be at the proper height so that she can put her legs underneath to wash her

               hands. She requires grab bars both behind and beside a commode so that she can

               safely transfer and she has difficulty reaching the flush control if it is on the wrong

               side. She has difficulty getting through doorways if they lack the proper clearance.

2.             Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

               "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

               determining whether places of public accommodation and their websites are in

               compliance with the ADA.

3.             According to the public property records, Defendants own a place of public

               accommodation as defined by the ADA and the regulations implementing the ADA,

               28 CFR 36.201(a) and 36.104. The place of public accommodation that the

               Defendants own is a place of lodging known as SUNSET MOTEL ON THE BAY,

               and is located at 1315 Bay St., Munising, MI 49862, in the County of ALGER,

               (hereinafter "Property" or "Subject Property").


                                                  2
     Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.3 Filed 08/01/21 Page 3 of 11




4.             Venue is properly located in this District because the Subject Property is located in

               this district.

5.             Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

               original jurisdiction over actions which arise from the Defendant’s violations of Title

               III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

               U.S.C. § 2201 and § 2202.

6.             As the owner of the subject place of lodging, Defendants are required to comply with

               the ADA. As such, Defendants are required to ensure that it's place of lodging is in

               compliance with the standards applicable to places of public accommodation, as set

               forth in the regulations promulgated by the Department Of Justice. Said regulations

               are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

               Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

               by reference into the ADA. These regulations impose requirements pertaining to

               places of public accommodation, including places of lodging, to ensure that they are

               accessible to disabled individuals.

7.             More specifically, 28 C.F.R. Section 36.302(e)(1) (the "Regulation"), promulgated

               by the Department of Justice pursuant to 42 U.S.C. Section 12182(b)(2)(A)(ii),

               imposes the following requirement:

               Reservations made by places of lodging. A public accommodation that owns,
               leases (or leases to), or operates a place of lodging shall, with respect to
               reservations made by any means, including by telephone, in-person, or through a
               third party -
                       (i) Modify its policies, practices, or procedures to ensure that individuals
                       with disabilities can make reservations for accessible guest rooms during



                                                 3
     Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.4 Filed 08/01/21 Page 4 of 11




                       the same hours and in the same manner as individuals who do not need
                       accessible rooms;
                       (ii) Identify and describe accessible features in the hotels and guest rooms
                       offered through its reservations service in enough detail to reasonably
                       permit individuals with disabilities to assess independently whether a
                       given hotel or guest room meets his or her accessibility needs;
                       (iii) Ensure that accessible guest rooms are held for use by individuals
                       with disabilities until all other guest rooms of that type have been rented
                       and the accessible room requested is the only remaining room of that type;
                       (iv) Reserve, upon request, accessible guest rooms or specific types of
                       guest rooms and ensure that the guest rooms requested are blocked and
                       removed from all reservations systems; and
                       (v) Guarantee that the specific accessible guest room reserved through its
                       reservations service is held for the reserving customer, regardless of
                       whether a specific room is held in response to reservations made by others.

8.             This regulation was promulgated pursuant to 42 U.S.C. Section 12182(b)(2)(A)(ii)

               and became effective March 15, 2012.

9.             Defendants, either themselves or by and through a third party, accept reservations

               for their hotel online through one or more online reservations systems

               (hereingafter, "ORS") on websites. The purpose of these ORS is so that members

               of the public may reserve guest accommodations and review information

               pertaining to the goods, services, features, facilities, benefits, advantages, and

               accommodations of the Property. As such, these websites are subject to the

               requirements of 28 C.F.R. Section 36.302(e).

10.            Since prior to the filing of the instant lawsuit, Plaintiff has plans to travel to and

               throughout the state. She intends to visit in the summer of 2022. She will need to

               stay in area hotels and the failure of this and other hotels deprive her of the

               information she needs to make a meaningful choice in determining in which hotel

               she can stay.


                                                  4
  Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.5 Filed 08/01/21 Page 5 of 11




11.         Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

            purpose of reviewing and assessing the accessible features at the Property and

            ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

            her accessibility needs for the purpose of planning her upcoming trip. However,

            Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

            36.302(e) and failed to provide the third parties with the information required to

            comply with this regulation. Defendant thereby violated 42 U.S.C. Section

            12182(a) and 42 U.S.C. Section 12182(b)(2)(A)(ii). As a result, Plaintiff was

            deprived the same goods, services, features, facilities, benefits, advantages, and

            accommodations of the Property available to the general public. Specifically;

            A. The websites located at: www.sunsetmotelonthebay.com, and

            www.sunsetmotelonthebay.client.innroad.com did not comply with the Regulation

            because they did not identify accessible rooms, did not allow for booking of

            accessible rooms and provided insufficient information as to whether the rooms or

            features at the hotel are accessible. Hotel amenities, room types and amenities are

            all listed in detail. No information was given about accessibility in the hotel;

            B. The website located at: www.expedia.com did not comply with the

            Regulation because it did not identify accessible rooms, did not allow for booking

            of accessible rooms and provided insufficient information as to whether the rooms

            or features at the hotel are accessible. Hotel amenities, room types and amenities

            are all listed in detail. No information was given about accessibility in the hotel

            other than the statements “wheelchair accessible (may have limitations)”, “stair


                                              5
Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.6 Filed 08/01/21 Page 6 of 11




          free path to entrance” and “Wheelchair-accessible parking”;

          C. The website located at: www.hotels.com did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statement “Wheelchair-accessible parking”;

          D. The website located at: www.booking.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel

          other than the statement “Accessible parking”;

          E. The website located at: www.orbitz.com did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statements “wheelchair accessible (may have limitations)”, “stair free

          path to entrance” and “Wheelchair-accessible parking”;

          F. The website located at: www.priceline.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking


                                            6
  Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.7 Filed 08/01/21 Page 7 of 11




            of accessible rooms and provided insufficient information as to whether the rooms

            or features at the hotel are accessible. Hotel amenities, room types and amenities

            are all listed in detail. No information was given about accessibility in the hotel;

            and,

            G. The website located at: www.agoda.com did not comply with the Regulation

            because it did not identify accessible rooms, did not allow for booking of

            accessible rooms and provided insufficient information as to whether the rooms or

            features at the hotel are accessible. Hotel amenities, room types and amenities are

            all listed in detail. No information was given about accessibility in the.

12.         In the near future, Plaintiff intends to revisit Defendant's online reservations

            system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

            respect, Plaintiff maintains a system to ensure that she revisits the online

            reservations system of every hotel she sues. By this system, Plaintiff maintains a

            list of all hotels she has sued with several columns following each. She

            continually updates this list by, among other things, entering the dates she did visit

            and plans to again visit the hotel's online reservations system. With respect to

            each hotel, she visits the online reservations system multiple times prior to the

            complaint being filed, then visits again shortly after the complaint is filed. Once a

            judgment is obtained or settlement agreement reached, she records the date by

            which the hotel's online reservations system must be compliant and revisits when

            that date arrives. She also intends to revisit the ORS for the purpose of comparing




                                              7
  Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.8 Filed 08/01/21 Page 8 of 11




            hotels and their accessible features in determining in which hotel she can stay

            during her upcoming trip.

13.         Plaintiff is continuously aware that the subject websites remain non-compliant and

            that it would be a futile gesture to revisit the websites as long as those violations

            exist unless she is willing to suffer additional discrimination.

14.         The violations present at Defendants' websites infringe Plaintiff's right to travel

            free of discrimination and deprive her of the information required to make

            meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

            frustration and humiliation as the result of the discriminatory conditions present at

            Defendants' website. By continuing to operate the websites with discriminatory

            conditions, Defendants contribute to Plaintiff's sense of isolation and segregation

            and deprives Plaintiff the full and equal enjoyment of the goods, services,

            facilities, privileges and/or accommodations available to the general public. By

            encountering the discriminatory conditions at Defendants' website, and knowing

            that it would be a futile gesture to return to the websites unless she is willing to

            endure additional discrimination, Plaintiff is deprived of the same advantages,

            privileges, goods, services and benefits readily available to the general public. By

            maintaining a websites with violations, Defendants deprive Plaintiff the equality

            of opportunity offered to the general public. Defendants' online reservations

            system serves as a gateway to its hotel. Because this online reservations system

            discriminates against Plaintiff, it is thereby more difficult to book a room at the




                                               8
  Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.9 Filed 08/01/21 Page 9 of 11




            hotel or make an informed decision as to whether the facilities at the hotel are

            accessible.

15.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

            result of the Defendants’ discrimination until the Defendants are compelled to

            modify their websites to comply with the requirements of the ADA and to

            continually monitor and ensure that the subject websites remain in compliance.

16.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

            from the Defendants’ non-compliance with the ADA with respect to these

            websites. Plaintiff has reasonable grounds to believe that she will continue to be

            subjected to discrimination in violation of the ADA by the Defendant.

17.         The Defendants have discriminated against the Plaintiff by denying her access to,

            and full and equal enjoyment of, the goods, services, facilities, privileges,

            advantages and/or accommodations of the subject website.

18.         The Plaintiff and all others similarly situated will continue to suffer such

            discrimination, injury and damage without the immediate relief provided by the

            ADA as requested herein.

19.         Defendants have discriminated against the Plaintiff by denying her access to full

            and equal enjoyment of the goods, services, facilities, privileges, advantages

            and/or accommodations of its place of public accommodation or commercial

            facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

            Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

            those similarly situated by failing to make reasonable modifications in policies,


                                              9
Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.10 Filed 08/01/21 Page 10 of 11




             practices or procedures, when such modifications are necessary to afford all

             offered goods, services, facilities, privileges, advantages or accommodations to

             individuals with disabilities; and by failing to take such efforts that may be

             necessary to ensure that no individual with a disability is excluded, denied

             services, segregated or otherwise treated differently than other individuals because

             of the absence of auxiliary aids and services.

20.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 C.F.R. Section 36.505.

21 .         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendants to alter the

             subject websites to make them readily accessible and useable to the Plaintiff and

             all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

             36.302(e); or by closing the websites until such time as the Defendants cure their

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

       a.    The Court issue a Declaratory Judgment that determines that the Defendants at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).




                                              10
Case 2:21-cv-00172-HYJ-MV ECF No. 1, PageID.11 Filed 08/01/21 Page 11 of 11




     b.    Injunctive relief against the Defendants including an order to revise their websites to

           comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

           maintain the websites to ensure that it remains in compliance with said requirement.

     c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

           § 12205.

     d.    Such other relief as the Court deems just and proper, and/or is allowable under

           Title III of the Americans with Disabilities Act.

           Respectfully Submitted,

                                           The Plaintiff, JANIS SHUMWAY,

                                           By: /s/ L. Kay Wilson
                                           L. Kay Wilson, Esq.
                                           CT Juris No: 410950
                                           CT Fed Juris No: ct16084
                                           WILSON LAW LLC
                                           2842 Main St., #332
                                           Glastonbury, CT 06033
                                           (860)559-3733 Tele/Text
                                           Wilson@KayWilsonLaw.com
